Citation Nr: 0515441	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  04-06 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUE

Entitlement to service connection for claimed asbestosis.  




ATTORNEY FOR THE BOARD

C. Kedem, Counsel









INTRODUCTION

The veteran had active duty service from January 1954 to 
September 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the RO.

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

VA will notify the veteran if further action is required on 
his part.  



REMAND

The RO should obtain the veteran's service personnel records 
or equivalent documentation to determine the nature of the 
veteran's military occupational specialty.  

The RO should obtain all VA treatment records dated from May 
2002 to the present.  

Next, the RO should schedule a VA pulmonary examination to 
determine the likelihood that the veteran currently suffers 
from asbestosis due to claimed exposure experienced during 
his period of active military service.  Any indicated testing 
if permitted should be performed.  

If so, the examiner should provide an opinion regarding the 
likely etiology thereof while taking into account the 
veteran's service and post-service history of exposure to 
asbestos.  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should obtain the veteran's 
service personnel records, or equivalent 
documentation in order to determine his 
military occupational specialty.  

2.  The RO should obtain all VA medical 
treatment records dated from May 2002 to 
the present.  

3.  The veteran should be furnished a VA 
pulmonary examination in order to 
determine whether he suffers from 
asbestosis.  Any medically permitted 
testing should be carried out in order to 
confirm the diagnosis.  If so, the 
examiner should provide an opinion 
regarding the etiology thereof.  The 
veteran's service and post-service 
history of asbestos exposure should be 
taken into account.  A resort to 
speculation should be avoided.  The 
claims folder, including all existing 
service medical records, must be made 
available to the examiner for review in 
conjunction with the examination.  A 
rationale for all conclusions should be 
supplied.  

4.  Next, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case, which 
reflects consideration of all additional 
evidence, and the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




